COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                  §
  ABILITY OPTIONS, LLC,                                           No. 08-18-00196-CV
                                                  §
                         Appellant,                                    Appeal from
                                                  §
  v.                                                               243rd District Court
                                                  §
  CRYSTAL MUNOZ,                                                of El Paso County, Texas
                                                  §
                         Appellee.                                (TC # 2017DCV1736)
                                                  §

                                  MEMORANDUM OPINION

       Ability Options, LLC is attempting to appeal from a final judgment entered by the trial

court in favor of Crystal Munoz. Finding that Appellant did not timely file its notice of appeal,

we dismiss the appeal for lack of jurisdiction.

       The trial court signed the final judgment on August 15, 2018. Appellant did not file any

post-judgment motions or requests which would have operated to extend the deadline for filing

notice of appeal. Thus, Appellant’s notice of appeal was due to be filed no later than September

14, 2018. See TEX.R.APP.P. 26.1. Appellant did not file its notice of appeal until November 13,

2018. On that date, the Clerk of the Court sent Appellant a letter informing it that the notice of

appeal had not been timely filed and the Court lacked jurisdiction of the appeal. The letter notified

Appellant that the Court intended to dismiss the appeal for lack of jurisdiction unless any party

filed a response within ten days establishing grounds for the appeal to be continued. The Court
granted Appellant’s request for an extension of time in which to file its response to the

jurisdictional inquiry, but Appellant did not file any response. Accordingly, we dismiss the appeal

for lack of jurisdiction. See TEX.R.APP.P. 42.3(a).


December 19, 2018
                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, and Palafox, JJ.




                                               -2-